Title: To John Adams from William Tudor, Jr., 27 January 1823
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & Venerable President,
					Boston Jany 27th. 1823.
				
				At length I have the pleasure to send you a copy of my life of James Otis. I can hardly express to you the various emotions that arise in thus presenting you with a volume which may be entirely attributed to you, which in almost every page relies upon your authority, and which affords so many proofs of of your kind communications to me. Often as your name appears, I have had some difficulty to avoid using it more frequently. I was not writing  your life nor a regular history of that period, but it is impossible to touch upon it all without finding you connected with all its scenes.I will not express to you the deep anxiety I feel in regard to your opinion of this work. It is obviously more important to me than that of any other person existing. Still I must ask the favor that you will give it to me even though you should be dissatisfied. Even if I have failed, I trust you will be convinced that I have intended well. The men & the events of those times furnish a glorious theme, and what I most fear is that in attempting constantly to check the enthusiasm which the study of them excited I have may have become cold & formal. In trying to escape the fault of exaggeration, and of an inflated style I may have fallen into the opposite faults. But I submit the whole to your indulgence.Allow me once more to thank you for all your condescension & kindness, and to assure you of the gratitude & respect, with which / I am your Mo hble sevt
				
					W. Tudor
				
				
			